Title: From John Adams to Benjamin Rush, 20 February 1809
From: Adams, John
To: Rush, Benjamin



My dear Sir
Quincy Feb 20. 1809

When you informed me that Mr Cooper in his Life of Dr Priestly had ascribed to that Philosopher, the first hint of the Perfectibility of the human Mind, I answered you that this was the Doctrine of the ancient Stoicks. My Memory did not Serve me with details and I referred to no authorities, not thinking it worth while to Search Books upon Such a Subject. But within a day or two I have accidentally met with a passage in Seneca a disciple of Zeno to this Effect that the human Mind is a Portion of the divine Spirit immersed in Body, the Same in God and in Man, with this difference, only that in God is it perfect, in Us capable of perfection—In corpus humanum, para divini Spiritus mersa. Deis hominibusque communis. In illis consummata est; in nobis consummabilis. It was a Maxim of that School, that the human Soul is divine and all divine natures are the same. Divinorum una natura est. Similar Ideas are found among all the ancient Philosophers as Pythagoras Plato and their followers. The Christian Fathers adopted some of them. St Austen Says, Nothing is Superiour to the human Soul but Gods. Nihil est potentius, nihil est Sublimius. Quisquid Supra illam est, jam Creator est.
All Sectaries and especially all Innovators in Religion and government have recourse to the marvelous to inflame the Imaginations and to Flattery of the human heart, to engage the affections, of their followers. And no Sect of Religion or Politicks that ever existed in the World, ever carried these Jesuitical Artifices to greater Extravagance than the late Faction of Atheistical Philosophers in France.
But I am weary of Contemplating the phantastic Theorys and mad Practices of Divines Philosophers, Legislators, Politicians and Conquerors.
Experimental is the only Knowledge.
Our beloved Country is becoming as delirious as all others. If you have time to read the Papers you will See what our Towns and Legislatures are doing and why Should an Embargo be continued, to produce Such Proceedings as I am afraid to write, till it becomes ridiculous. The Southern States and the Northern States appear to me to be all going wrong to the utmost danger of our Union as well as Independence. The Town of Boston and the other Towns and States in which it has most influence are glowing, and the Legislature imbibes too much of their heat. And the Southern States have inflamed them all, by venturing on Measures which cannot be justified. Measures which I believe no People in Europe could bear. Fury instead of Reason, will Soon determine what Shall be done, if a Change does not take place in our Councils. I wrote you on the 23d of January, Since which I have recieved none of your favors. I am as ever your Friend without Interruption for five and thirty years.

J. Adams